Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 1 of 7




                     EXHIBIT C
           Superior Court Opinion
               Affirming denial of
           Second PCRA Petition
      Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 2 of 7

J. S40031/09



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                 Appellee                    :
                                             :
           v.                                :
                                             :
MAJOR G. TILLERY,                            :
                                             :
                 Appellant                   :        No. 2937 EDA 2008

            Appeal from the PCRA Order of September 9, 2008,
           in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No. CP-51-CR-0305681-1984

BEFORE: GANTMAN, KELLY and COLVILLE*, JJ.

MEMORANDUM:                                      FILED JULY 15 , 2009


     This case is an appeal from the order dismissing Appellant’s petition

under the Post Conviction Relief Act (“PCRA”). Finding Appellant’s petition

untimely, we affirm the dismissal.

                                     Facts

     Appellant was convicted of murder and related offenses. On appeal,

this Court affirmed his judgment of sentence. Commonwealth v. Tillery,

563 A.2d 195 (Pa. Super. 1989) (unpublished memorandum). On March 5,

1990, the Pennsylvania Supreme Court denied his petition for allowance of

appeal. Commonwealth v. Tillery, 593 A.2d 841 (Pa. 1990).




_________________
*Retired Senior Judge assigned to the Superior Court.
         Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 3 of 7

J. S40031/09



        In a separate case, Appellant was convicted of, inter alia, arson. This

Court     affirmed    his    judgment    of    sentence     on   March   15,    1989.

Commonwealth v. Tillery, 560 A.2d 830 (Pa. Super. 1989) (unpublished

memorandum). He did not file a petition for allowance of appeal.

        In 2007, Appellant filed the instant PCRA petition, his second on each

case.1     In his petition, Appellant claimed the Commonwealth withheld

exculpatory and/or impeachment information from him prior to trial. More

specifically, Appellant contended that, in return for testifying against him,

certain Commonwealth witnesses were to receive, or had already received

by the time of his trial, favorable treatment from the Commonwealth. The

favorable treatment included immunity from prosecution and/or reduced

sentencing on the witnesses’ own criminal charges. Appellant’s position was

that     the   favorable    treatment   constituted   undisclosed   exculpatory    or

impeachment        material.      Similarly,    Appellant    also   contended     the

Commonwealth allowed one or more of the witnesses to testify falsely by

denying or understating the extent of the favorable treatment.




1
  The petition addresses both of Appellant’s cases. While Appellant should
have filed separate petitions, one at each case number, the PCRA court
accepted his petition as filed and dismissed the petition through a single
order now on appeal before us. Given the PCRA court’s acceptance of the
petition as filed and the fairly evident untimeliness of Appellant’s PCRA
requests, we see no reason to remand this matter to have the two cases
treated separately.


                                        -2-
       Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 4 of 7

J. S40031/09



      In his petition, Appellant cited to numerous documents such as

transcripts from various proceedings and letters from the Commonwealth

(e.g., a letter to the judge who was to sentence one of the aforesaid

witnesses).      The   documents   supposedly   demonstrated    the   favorable

treatment, the Commonwealth’s failure to disclose it and the witnesses’ false

testimony about the favorable treatment.

      Proceeding under Pa.R.Crim.P. 907, the PCRA court issued a notice of

intent to dismiss the petition as being untimely.    Subsequently, the court

dismissed the petition on that basis. Appellant then filed this appeal.

                                Legal Principles

      In order to be timely, a PCRA petition, including a second or

subsequent one, must normally be filed within one year of when a

defendant’s     judgment   of   sentence   becomes    final.    42    Pa.C.S.A.

§ 9545(b)(1).    A judgment of sentence becomes final at the end of direct

review, including discretionary review in the Pennsylvania or U.S. Supreme

Court, or at the expiration of time for seeking such review. Id. at (b)(3).

      The time period for seeking review in the Pennsylvania Supreme Court

is thirty days from the entry of our order sought to be reviewed. Pa.R.A.P.

1113(a). Ninety days is the period for petitioning the U.S. Supreme Court

for a writ of certiorari after the Pennsylvania Supreme Court enters an order

disposing of a case. SUP.CT.R. 13.




                                   -3-
      Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 5 of 7

J. S40031/09



     Despite the normal one-year deadline, the PCRA provides three

statutory exceptions to the time bar.       See 42 Pa.C.S.A. § 9545(b)(1)

(setting forth exceptions based on governmental interference, newly

discovered facts and/or a newly announced retroactive constitutional right).

The exception for newly discovered facts requires the petitioner to plead and

prove that “the facts upon which the claim is predicated were unknown to

the petitioner and could not have been ascertained by the exercise of due

diligence.” Id. at (b)(1)(ii). Where a petitioner invokes one or more of the

aforesaid exceptions, the PCRA petition must be filed within sixty days of

when the claim could have been brought.      Id. at (b)(2).   Ultimately, if a

PCRA petition is untimely, the PCRA court lacks jurisdiction to entertain it.

Commonwealth v. Hawkins, 953 A.2d 1248, 1252 (Pa. 2006).

     When considering a PCRA court’s denial of relief, our standard of

review is limited to determining whether the court’s ruling is supported by

the record and is free of legal error. Commonwealth v. Treadwell, 911

A.2d 987, 989 (Pa. Super. 2006). An appellant has the burden to persuade

us that the PCRA court erred and that relief is due.    Commonwealth v.

Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007).

                                 Analysis

     Appellant’s judgment of sentence on his murder case became final in

June 1990 when the time for seeking a writ of certiorari in the U.S. Supreme




                                 -4-
       Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 6 of 7

J. S40031/09



Court expired. On his arson case, his judgment of sentence became final in

April 1989, thirty days after the entry of our affirmance. The instant PCRA

petition was not filed until 2007 and was, therefore, facially late.

      To overcome this untimeliness, Appellant attempts, as he did in the

PCRA court, to invoke the exception for newly discovered facts.                   In

particular, he claims that, within sixty days before he filed his petition, he

discovered the transcripts and Commonwealth letters on which he relies to

substantiate his claims.      However, those documents all appear to be from

the 1980s. Even to the extent Appellant might not have known about the

facts contained therein until recently, he fails to show us why he could not

have discovered those facts by due diligence at some earlier date. As such,

he fails to convince us he is entitled to a time-bar exception under 42

Pa.C.S.A. § 9545(b)(1)(ii).

      Accordingly, Appellant has not persuaded us of any legal or factual

error in the PCRA court’s dismissal of his petition on the grounds that the

petition   was   late   and   that   the   court   therefore   lacked   jurisdiction.

Consequently, we will not disturb the court’s ruling and we affirm the

dismissal.

      Order affirmed.




                                     -5-
      Case 2:20-cv-02675-PBT Document 13-3 Filed 02/05/21 Page 7 of 7

J. S40031/09




                                -6-
